Citation Nr: 1707047	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  16-06 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a varicose vein disability as secondary to a service-connected right femur contusion/strain disability.


REPRESENTATION

Appellant represented by:	Karl Truman


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to September 1952.  
This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2013, the Veteran filed several Notice of Disagreement (NOD) forms for claims denied by the RO, including the Veteran's claim for entitlement to service connection for a varicose vein disability as secondary to a service-connected right femur contusion/strain disability.  In January 2016, VA issued the Veteran a Statement of the Case (SOC), which discussed VA's denial of the aforementioned claims.  

In a February 2016 VA Form 9, the Veteran specifically stated he was only appealing the RO's denial of his claim for entitlement to service connection for his varicose vein disability.  Thus, the only issue on appeal before the Board in this case is the claim related to the Veteran's varicose vein disability.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran argues that his varicose vein disability is proximately due to or a result of his service-connected right femur contusion/strain disability.  Specifically, the Veteran contends that trauma caused to his right femur as a result of an injury sustained in service in July 1952 may have resulted in disabling varicose veins that affect his right leg.

It is unclear from the record when the Veteran first began to suffer from his varicose vein disability.  An August 2005 VA examination to assess the nature and cause of issues related to the Veteran's right knee and right hip, indicates that the Veteran suffers from "bilateral lower extremity severe varicosities, right greater than left." 

An October 2011 medical opinion letter authored by the Veteran's private physician opines that the "severe" varicose veins that cover the Veteran's right leg are "very possibly related to" the femur injury that the Veteran sustained during service. 

A January 2012 VA examination to assess the Veteran's right knee notes that the Veteran suffers from "varicose veins to his right leg that he states cause the back of his right knee to hurt."  

VA treatment records dated July 2013 also indicate that the Veteran's varicose vein disability affects his right leg more than his left.

VA provided the Veteran with an examination in May 2014 to assess the relationship between the Veteran's varicose vein disability and his service-connected right femur contusion/strain disability.  The examiner responsible for the May 2014 examination described the varicose veins that cover the Veteran's left leg as "asymptomatic," but noted that the varicose veins that affect the Veteran's right leg caused "aching and fatigue . . . after prolonged standing or walking," that was "relieved by elevation of the extremity."  The examiner also noted that it is "not unusual for [varicose veins on] one leg to be worse than the other," and stated that the risk factors for varicose veins "include: aging, family history, being female, obesity and prolonged sitting or prolonged standing."  The examiner added that trauma "is not a risk factor for varicose veins," and noted that the prominence of the varicose veins on both of the Veteran's legs suggested that trauma "did not cause his varicose veins."  Ultimately, the examiner opined that the Veteran's varicose veins "are NOT related to his right hip strain."

In February 2016, as part of an appeal of the RO's denial of the Veteran's claim for entitlement to secondary service connection for his varicose vein disability, the Veteran's representative submitted several medical articles, including an article from the National Institutes of Health (NIH), which list leg trauma as a potential cause of varicose veins.  

At issue in this case is the causal relationship between the Veteran's service-connected right femur contusion/strain disability and his varicose vein disability.  The medical opinion provided as part of the May 2014 VA examination did not address this issue.

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (1991).  A VA medical examination is adequate "when it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Id (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Thus, if a medical examination report does not contain sufficient information to allow an informed decision to be made by the Board, it is inadequate and VA must obtain a new examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

In this case, the medical opinion provided as part of the May 2014 examination report is inadequate for several reasons.  First, the examiner who authored the medical opinion erroneously opined whether the Veteran's varicose vein disability is proximately due to or a result of a non-service-connected "right hip strain," as opposed to whether the Veteran's varicose vein disability is proximately due to or a result of the Veteran's service-connected femur contusion/strain disability.  Moreover, the Veteran has provided evidence that directly contradicts the examiner's statement that trauma "is not a risk factor for varicose veins."

As the medical opinion provided as part of the May 2014 examination report "does not contain sufficient information to allow an informed decision to be made by the Board," a supplemental medical opinion is required.  Bowling, supra.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the VA examiner who conducted the May 2014 examination of the Veteran's varicose veins disability, or an equally qualified examiner if the May 2014 examiner is not available, and request that a supplemental medical opinion be provided as follows:

The examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed varicose vein disability is proximately due to or a result of his service-connected right femur contusion/strain disability.  

As part of the requested supplemental opinion, the examiner should reconcile their statement that trauma "is not a risk factor for varicose veins," with the medical articles provided by the Veteran's representative, including the February 2014 NIH article discussing varicose veins.  

A detailed rationale for the opinion must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that said opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable that opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

2.  Following completion of the above, the Veteran's claim should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).



